Citation Nr: 9923829	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-03 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a subtotal gastrectomy due to duodenal ulcer disease, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a myocardial 
infarction as secondary to the service-connected subtotal 
gastrectomy residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This appeal arose from a December 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The veteran's representative, in the July 1999 Informal 
Hearing Presentation, requested that the veteran be assigned 
separate disability evaluations for his duodenal ulcer and 
subtotal gastrectomy residuals.  However, 38 C.F.R. § 4.114 
(1998) clearly states that ratings under Diagnostic Codes 
(DC) 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the DC which reflects the 
predominant disability picture (emphasis added), with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Therefore, 
the issue will be considered as stated on the title page of 
this decision.


REMAND

In the instant case, the veteran has contended, in essence, 
that his subtotal gastrectomy residuals are more disabling 
than the current disability evaluation would suggest.  He 
indicated that he suffers from pain and recurrent episodes of 
severe gastrointestinal bleeding.  He has also asserted that 
service connection should be granted for a myocardial 
infarction, which he contends was brought on by an episode of 
gastrointestinal bleeding and the severe loss of blood.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

After reviewing the report of the VA examination conducted in 
September 1996, it is found that that report provides an 
inadequate basis upon which to determine entitlement to an 
increased evaluation for the veteran's service-connected 
subtotal gastrectomy residuals.  This examination did not 
indicate whether or not the veteran suffers from moderate 
postgastrectomy syndrome with episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals, diarrhea and weight loss.  Nor did it indicate whether 
or not he suffers from moderately severe duodenal ulcer 
disease with less than severe symptoms, but with impairment 
of health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Therefore, it is 
determined that an additional VA examination would be helpful 
in this case.

The veteran has also argued that service connection should be 
awarded for a myocardial infarction as secondary to his 
service-connected subtotal gastrectomy residuals and 
gastrointestinal bleeds.  It is noted that the VA 
examination, which consisted of only an examination of the 
stomach, did state that the veteran suffered from 
"[c]oronary artery disease status post myocardial infarction 
as a sequela of a severe GI bleed and depressed hematocrit.  
Currently he has no symptoms of failure or anginal symptoms 
but by his report (emphasis added), the myocardial infarction 
was secondary to his depressed hematocrit."  Initially, no 
cardiovascular examination was ever performed despite having 
been requested.  Moreover, the opinion that a myocardial 
infarction was due to his severe GI bleed was based solely 
upon history as provided by the veteran and not after a 
review of the entire record.  Therefore, it is found that an 
additional VA examination would be helpful in this case.

The veteran's representative has also argued that the 
veteran's service-connected subtotal gastrectomy residuals 
have aggravated his heart condition, resulting in a 
myocardial infarction.  It was held in Allen v. Brown, 7 Vet. 
App. 439 (1995), that a service-connected disability can 
aggravate a nonservice-connected disability.  It was stated 
that "...when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  At 448.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA gastrointestinal examination 
by a qualified physician in order to 
fully assess the current nature and 
degree of severity of the service-
connected subtotal gastrectomy residuals 
due to duodenal ulcer disease.  
Specifically, the examiner should note 
whether or not the veteran suffers from 
moderate postgastrectomy syndrome with 
episodes of epigastric disorders with 
characteristic mild circulatory symptoms 
after meals, diarrhea and weight loss, or 
whether or not he suffers from moderately 
severe duodenal ulcer disease with less 
than severe symptoms, but with impairment 
of health manifested by anemia and weight 
loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.

2.  The RO should afford the veteran a 
complete VA cardiac examination by a 
qualified physician.  After a complete 
review of the claims folder, this 
physician should initially determine 
whether or not the veteran has actually 
suffered a myocardial infarction.  If 
such an infarction occurred, the examiner 
should render an opinion as to whether or 
not it was etiologically related to his 
severe GI bleed suffered in 1989 with the 
resultant reduction in hematocrit.  The 
examiner should also render an opinion as 
to whether or not the service-connected 
subtotal gastrectomy residuals due to a 
duodenal ulcer have aggravated any 
existing coronary artery disease.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.

3.  Once the above-requested development 
has been completed, the RO should review 
the record and determine whether the 
veteran is entitled to compensation for a 
myocardial infarction pursuant to either 
38 C.F.R. § 3.310(a) or in light of the 
holding in Allen, supra.

4.  The RO should also readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
subtotal gastrectomy residuals due to 
duodenal ulcer disease, assigning a 
rating pursuant to the DC which reflects 
the veteran's predominant disability 
picture.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


